Exhibit 10.2

AMENDMENT 2010-1

TO THE

EMPLOYMENT AGREEMENT

AMENDMENT, dated as of June 18, 2010, between Internet Capital Group Operations,
Inc. (together with Internet Capital Group, Inc., the “Company”) and Walter W.
Buckley, III (“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement on February 28, 2007 and amended such Employment Agreement
as of December 18, 2008 (such agreement, as so amended, the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
with the Company;

WHEREAS, on June 17, 2009, the Company reached agreement with one of its
stockholders to take certain actions that would result in changes to certain
vesting provisions governing the equity compensation granted by the Company to
its employees after June 17, 2009;

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
provide for such changes with respect to the equity compensation granted by the
Company to Executive after June 17, 2009; and

WHEREAS, Section 22 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

NOW, THEREFORE, the Company and Executive hereby agree that, effective June 18,
2010, the Employment Agreement shall be amended as follows:

1. Section 8(c)(4) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“All outstanding stock options, stock appreciation rights (“SARs”) and shares of
restricted stock that were granted to Executive by the Company on or prior to
June 17, 2009, that are held by Executive at the date of his termination of
employment and that would have vested during the 18-month period immediately
following termination had Executive remained employed by the Company during such
period shall vest on the date of his termination of employment. Notwithstanding
any provision of the otherwise applicable plans or award agreements, each vested
option and SAR (including those that become vested by virtue of the preceding
sentence) held by the Executive at the date of his termination of employment
shall remain exercisable until the earlier to occur of (A) the last day of the
24-month period following the date of the Executive’s termination of employment
or (B) the last day of the twelve month period following the date on which the
Company’s stock is maintained at $16 for 20 trading days (taking into account
any stock splits or other similar adjustments) after the termination of
Executive’s employment; provided, however, in no event may an option or SAR be
exercisable after the expiration of its original term.”



--------------------------------------------------------------------------------

2. In all respects not modified by this Amendment 2010-1, the Employment
Agreement is hereby ratified and confirmed.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2010-1, effective as of the date set forth above.

 

INTERNET CAPITAL GROUP OPERATIONS, INC.

By:  

/s/ Douglas Alexander

Name:   Douglas Alexander Title:   President EXECUTIVE

/s/ Walter W. Buckley, III

Walter W. Buckley, III